Title: 13. To Hendrik Calkoen, 26 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       13 Letter
       Sir
       Amsterdam October 26 1780
      
      Your thirteenth Letter Inquiry is, “Of what Resources might America hereafter Still make Use of?”
      
      There are many Resources, yet untried, which would certainly be explored, if America Should be driven to the Necessity of them.
      1. Luxury prevails in that young Country, not withstanding all the confident assertions of the English concerning their Distress, to a degree, that retrenching this alone would enable them to carry on the War. There are Expences in Wheelcarriages, Horses, Equipage, Furniture, Dress, and the Table, which might be Spared and would amount to enough to carry on the War.
      2. The Americans might, and rather than the English should prevail against them they would be brought to impose Duties upon Articles of Luxury, and Convenience and even of Necessity, as has been done by all the Nations of Europe. I am not able at present, and upon Memory to entertain you with accurate Calculations, but in general it may be said with Certainty that if as heavy Duties were laid, upon Articles of Consumption, Exportation and Importation as are laid in England, or even in Holland, it would produce a Revenue Sufficient to carry on this War, without borrowing at all. I hope however they will never come to this. I am clear they need not. Such Systematical and established Revenues are dangerous to Liberty, which is Safe, while the Revenue depends upon annual Grants of the People, because this secures publick Oeconomy.
      3. If there should be hereafter any Accession to the Population of America, by Migrations from Europe, this will be a fresh Resource, because in that Country of Agriculture, the Ability to raise a Revenue will bear a constant Proportion to the Numbers of People.
      4. There are immense Tracts of uncultivated Lands. These Lands are all claimed by particular States. But if these States Should cede these Claims to the Congress, which they would do in case of Necessity, the Congress might Sell these Lands, and they would become, a great Resource. No Man can Say, how great or how lasting.
      5. There is a great deal of Plate in America, and if she were driven to Extremities, the Ladies I assure you have Patriotism enough, to give up their Plate to the Publick, rather than loose their Liberties or run any great hazard of it.
      6. There is another Resource Still. The War may be carried on, by means of a fluctuating Medium of Paper Money. The War has been carried on in this manner hitherto, and I firmly believe, if the People could not find a better Way—they would agree, to call in all the Paper, and let it lie as a demand upon the Public, to be hereafter equitably paid, according to its fluctuating Value in silver—and emit new Bills, to depreciate and carry on the War in the Same Way. This however would occasion many Perplexities, and much Unhappiness. It would do Injustice to many Individuals, and will and ought to be avoided, if possible.
      7. A Loan in Europe, however, would be the best Resource, as it would necessarily extend our Trade, and relieve the People from too great a present Burden. Very heavy Taxes, are hurtfull, because they lessen the Increase of Population by making the means of subsistence, more difficult.
      8. There are Resources of Agriculture, Manufactures and Labour, that would produce much, if explored and attempted.
      I have the Honour to be with very great Esteem &c. John Adams
      9. The Resources of Trade and Privateering, ought to be mentioned again. The real Cause of our doing So little hitherto is this. The Congress in 1774, agreed upon a Non Exportation to begin in September 1775. This induced the Merchants in every Part of America, to Send their ships and Sailors to England, from whence the most of them never returned.
      The Consequence of which was that the Americans have been distressed for want of ships and Seamen ever since. But the Number of both has increased every Year, in Spite of all that English have taken and destroyed. The vast Number of ships and seamen taken this Year, will repair those Losses, and no man can say to what an Extent Trade and Privateering will be carried, the next and the succeeding Years.
      I have the Honour to be &c.
      
       John Adams
      
     